Exhibit 99.1 PINNACLE ENERGY SERVICIES, L.L.C. February 4, 2016 Zena Energy, LLC. 16 South Pennsylvania Oklahoma City, OK 73107 Re: Engineering Evaluation Effective Jan 1, 2016 Zena Energy- Ardent II Marcellus Wyoming County, Pennsylvania Jan 1, 2rice - REVISED An engineering and economic evaluation was performed on the interests owned by Zena Energy, L.L.C. (“Zena”), a subsidiary of LSB Industries, Inc. (“LSB”) in the Warren Resources, Inc. (“Warren”) operated Ardent II Marcellus Shale project in Wyoming County, Pennsylvania. Information used and reviewed was supplied by Warren and Zena, and was supplemented by information gathered from public sources. The reserves included herein include Proven Developed Producing (PDP) and Proven Undeveloped (PUD) reserves based on current engineering and geologic interpretations of the Marcellus formation. The attached Exhibit A lists the wells and interests evaluated.
